

116 HR 5248 IH: Harlem Hellfighters Congressional Gold Medal Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5248IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Suozzi introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional gold medal to the 369th Infantry Regiment, commonly known as the Harlem Hellfighters, in recognition of their bravery and outstanding service during World War I.
	
 1.Short titleThis Act may be cited as the Harlem Hellfighters Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)When the United States officially entered World War I in April 1917, the Armed Forces were still segregated, even though African-American soldiers had served and distinguished themselves in every war since the Revolutionary War.
 (2)The 15th New York National Guard Regiment was mobilized in 1917 as the 369th Infantry Regiment and called into Federal service on July 25, 1917.
 (3)The 369th completed its basic military practice training at Camp Whitman, New York. (4)To receive combat training, the 369th reported on October 8, 1917, to Camp Wadsworth, South Carolina, where the 369th experienced many incidents of racial discrimination.
 (5)Because many White soldiers refused to perform combat duty with Black soldiers, members of the 369th were initially assigned manual labor tasks, such as loading and unloading supplies, and constructing roads and railroads.
 (6)To escape such prejudice, the Regiment shipped off to France in early 1918 and, on April 8 of that year, was assigned to the French Army for the duration of American participation in the war.
 (7)On September 25, 1918, the Fourth French Army went on the offensive in conjunction with the American drive in the Meuse-Argonne where the 369th captured the important village of Sechault despite sustaining severe losses.
 (8)The 369th was also present in the Champagne-Marne, Meuse-Argonne, Champagne 1918, and Alsace 1918 campaigns, and fought in the Battles of Belleau Wood and Chateau-Thierry.
 (9)On November 26, 1918, the 369th reached the banks of the Rhine River, the first Allied unit to do so.
 (10)The 369th was relieved of its assignment with the French 161st Division on December 12, 1918, then returned to New York, and was demobilized on February 28, 1919.
 (11)The 369th received a parade down 5th Avenue in New York on February 17, 1919, receiving applause and cheers from hundreds of thousands of onlookers.
 (12)For his courageous and patriotic service, Private Henry Johnson of the 369th received the French Croix de Guerre, with Palm, for extraordinary valor, the first American to be awarded this honor. He also belatedly received a Purple Heart, was awarded the Distinguished Service Cross, and in 2015 was awarded the Medal of Honor.
 (13)Over 170 individual members of the 369th received the Croix de Guerre, many, the Distinguished Service Cross, and the 369th was awarded a unit citation.
 (14)The 369th was dubbed the Harlem Hellfighters by German soldiers, who found the men to be incredibly determined and courageous in battle. (15)The 369th was one of the first regiments of African Americans to serve with the American Expeditionary Forces during World War I and one of the first units in the United States to have Black officers lead enlisted men.
 (16)Altogether, the 369th spent 191 days on the front line in World War I, more than any other American unit.
 (17)The 369th never lost a foot of ground or had a man taken prisoner, despite suffering greater losses than any other American regiment, with over 1,500 casualties.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the 369th Infantry Regiment, commonly known as the Harlem Hellfighters, in recognition of their bravery and outstanding service during World War I.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with the Harlem Hellfighters.
 4.Duplicate medalsUnder such regulations as the Secretary of the Treasury may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3(b), at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
 5.Status of medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		